NOT FOR PUBLICATION                           FILED
                                                                          FEB 22 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGER QUINN,                                    No. 20-36070

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00291-DCN

 v.
                                                MEMORANDUM*
JOANNE KIBODEAUX,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE and BADE, Circuit Judges.

      Roger Quinn appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging claims related to a family court proceeding. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the application of

abstention under Younger v. Harris, 401 U.S. 37 (1971). ReadyLink Healthcare,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). We affirm.

      The district court properly dismissed Quinn’s action as barred under the

Younger abstention doctrine because federal courts are required to abstain from

interfering with pending state court proceedings where “the federal action would

have the practical effect of enjoining the state proceedings.” Id. at 758-59 (setting

forth requirements for Younger abstention in civil cases, and explaining that “the

date for determining whether Younger applies is the date the federal action is filed”

(citation and internal quotation marks omitted)); H.C. ex rel. Gordon v. Koppel,

203 F.3d 610, 612-14 (9th Cir. 2000) (explaining that Younger abstention is

appropriate where federal action seeks to challenge ongoing state child custody

proceedings).

      Quinn’s motion for temporary injunction pending appeal (Docket Entry Nos.

9 and 10) is denied.

      AFFIRMED.




                                          2                                    20-36070